Citation Nr: 0124599	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-10 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
myocardial infarction, currently rated 60 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from April 1966 to 
October 1966.  His appeal initially came before the Board of 
Veterans' Appeals (Board) from a June 1995 rating decision by 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which granted service connection and a 
30 percent evaluation for status post myocardial infarction.  
The claim was remanded by the Board in November 1997 for 
additional development.  A January 1999 Board decision 
granted a 60 percent evaluation for the status post 
myocardial infarction.  In a December 1999 Order, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
Joint Motion for Remand by the appellant and VA regarding the 
Board's denial of an evaluation greater than 60 percent for 
the status post myocardial infarction, and vacated that 
portion of the Board's January 1999 decision.  Thereafter, 
the Board requested an independent medical expert (IME) 
opinion in December 2000.  Following receipt of the February 
2001 IME opinion, the appellant submitted a March 2001 
private medical opinion in support of his claim for an 
increased rating for his residuals of a myocardial 
infarction.  


REMAND

Of record is a discharge summary from the Memphis, Tennessee, 
VA hospital with regard to the appellant's period of 
hospitalization from April to June 1998, where he received 
treatment from the Spinal Cord Injury Service.  In addition 
to documenting right hip adductor tenotomy for ulcers, the 
summary noted that a thallium exercise test showed a left 
ventricular ejection fraction which appeared to be normal, 
mild ischemia of the mid and proximal septal segments of the 
anterior wall, and an inferior wall scar.  It was also 
reported that cardiovascular consultation was obtained and 
that the appellant underwent cardiac catheterization.  

A June 2, 1998, report of a VA heart examination, performed 
during the appellant's period of hospitalization, indicated 
that the appellant was an inpatient at the Memphis, 
Tennessee, VA hospital, receiving treatment from the Spinal 
Cord Injury Service, and that he had undergone cardiology 
evaluation as part of the hospitalization for pre-op 
evaluation for some tendon surgery that had been performed.  
The examiner stated that as a part of the cardiology 
evaluation a dipyridamole Sestamibi study had been performed, 
which had indicated the presence of an old inferior 
myocardial infarction and ischemia of the mid and proximal 
segments of the anterior wall.  

In his February 2001 IME opinion, W. J. Groh, M.D., stated 
that the dipyridamole Sestamibi study referenced in the June 
2, 1998, VA heart examination report was not available for 
review.  He indicated that the reported findings in that 
study were different from earlier cardiac findings in 1996, 
thereby presenting discrepant medical tests results that 
raised the question of whether or not the appellant's 
symptoms (chest pain) were, in fact, related to coronary 
artery disease.  Dr. Groh stated that he would be happy to 
review the objective results from the June 1998 cardiology 
evaluation.  

In the March 2001 private medical statement, C. N. Bash, 
M.D., referenced the June 2, 1998, dipyridamole Sestamibi 
study in support of his opinion that the appellant's 
limitation of activity (METs) and angina was due to his 
service-connected 1980 myocardial infarction.  

The Board also notes that the appellant filed a claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities in 
April 1999 (VA Form 21-8940).  After a June 1999 rating 
decision denied the appellant's claim for unemployability 
benefits, the appellant expressed his disagreement with the 
RO's denial of that claim in a September 1999 statement.  
Review of the claims file does not show that a Statement of 
the Case (SOC) has been issued to the appellant with regard 
to the issue of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities.  

The Board has jurisdiction over appeals involving benefits 
under the laws administered by VA.  38 U.S.C.A. § 7104; 38 
C.F.R. § 20.101.  An appeal consists of a timely filed notice 
of disagreement in writing and, after a statement of the case 
has been furnished, a timely filed substantive appeal.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  In Malincon v. West, 
12 Vet. App. 238 (1999), however, the United States Court of 
Appeals for Veterans Claims (Court) has held that where there 
is an adjudicative determination and a notice of 
disagreement, the notice of disagreement initiated review by 
the Board and bestowed jurisdiction of the Court over the 
matter; and that, notwithstanding the absence of an SOC or a 
substantive appeal, the Board must remand the case for 
issuance of an SOC.  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should contact the VA hospital in 
Memphis, Tennessee, for the purpose of 
obtaining all of the clinical records 
pertaining to the appellant's period of 
hospitalization there from April to June 1998.  
All records received should be associated with 
the claims file.  

2.  The appellant and his representative should 
be provided with an SOC regarding the issue of 
entitlement to a total disability rating based 
on individual unemployability due to service-
connected disabilities.  The appellant should 
be informed that the appeal of the issue 
pertaining to unemployability benefits will be 
returned to the Board following the issuance of 
the SOC only if that claim is perfected by the 
filing of a timely substantive appeal.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  
The SOC must contain notice of all relevant 
actions taken on the claim for unemployability 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate period 
of time should be allowed for response.  

3.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

If, after the above requested actions have been completed, 
the benefits sought on appeal remain denied, the appellant 
and his representative should be furnished a Supplemental 
Statement of the Case (SSOC), and they should be afforded the 
appropriate period of time to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  


The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


